Citation Nr: 0821882	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to March 
1946 and from October 1961 to August 1962.  The veteran also 
had service in the Wisconsin Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) and Board remand.  

A motion to advance this case on the Board's docket, which is 
dated June 22, 2006, was granted by the Board on July 24, 
2006 for good cause.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The veteran submitted additional evidence consisting of unit 
records and newspaper articles to the RO after the most 
recent supplemental statement of the case.  A written waiver 
of RO consideration of that evidence was added to the file on 
behalf of the veteran by his representative in June 2008.  
See 38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed prostate cancer is related to 
military service, to include as due to exposure to ionizing 
radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by military 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a post-remand re-adjudication of the veteran's 
claim, August 2005 and January 2006 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA is required to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there is no 
examination regarding the veteran's prostate cancer, none is 
required here.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

The veteran contends that he incurred prostate cancer due to 
exposure to ionizing radiation inservice.  He claims that he 
was exposed to ionizing radiation from the Hanford Nuclear 
Processing Center while stationed at Yakima Firing Center 
from October 1961 to August 1962.

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed veteran" is one who participated in a 
"radiation-risk activity" which includes participation in 
the atmospheric testing of nuclear weapons.  38 C.F.R. §§ 
3.309(d)(3).  Review of the veteran's personnel folder shows 
that he was stationed at Fort Lewis, Washington from October 
1961 to August 1962.  The veteran's personnel folder does not 
contain evidence showing assignment at Yakima Firing Center.  
However, even if there was official documentation of the 
veteran's presence at Yakima Firing Center, and the veteran 
was determined to be a "radiation-exposed veteran," service 
connection for prostate cancer would not be warranted under 
38 C.F.R. § 3.309(d).  The medical evidence of record reveals 
diagnoses of prostate cancer.  However, prostate cancer is 
not a disease or disorder specified at 38 C.F.R. § 3.309 (d).  
As such, the preponderance of the evidence is against a grant 
of service connection on this basis.  38 C.F.R. § 3.309(d).

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while 
inservice or if they are otherwise linked medically to 
ionizing radiation exposure while inservice.  When it has 
been determined that: (1) a veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest in the period specified, 
the claim will be referred to the VA Under Secretary for 
Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the VA Undersecretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the VA Undersecretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

In this case, the RO referred the claim to the VA 
Undersecretary of Health for an advisory medical opinion.  In 
a memorandum dated in April 2007, the Chief Public Health and 
Environmental Hazards Officer indicated that the "[t]he 
sensitivity of the prostate to radiation carcinogenesis 
appears to be relatively low and not clearly established."  
The memorandum also states that, given the veteran's reported 
location down river from the Hanford Nuclear Processing 
Center in 1961 and in 1962, the veteran's total combined 
ionizing radiation exposure level had an upper dose limit of 
less than one roentgen equivalent unit (rem).  In addition, 
the memorandum addresses the likelihood that exposure to 
ionizing radiation was responsible for the veteran's prostate 
cancer, and the NIOSH IREP was used for comparison purposes.  
The memorandum states that, using the cancer model for all 
male genitalia, the software calculated 99 percentile values 
for the probability of causation of 0.36% and 0.38%.  The 
Chief Public Health and Environmental Hazards Officer 
concluded "it is unlikely that the veteran's prostate cancer 
can be attributed to exposure to ionizing radiation in 
service."  Moreover, the record contains an opinion, dated 
in April 2007, from the Director of Compensation and Pension 
Service who found that, after reviewing the opinion of the VA 
Chief Public Health and Environmental Hazards Officer and the 
veteran's claims file, "there is no reasonable possibility 
that the veteran's prostate cancer was the result of exposure 
to ionizing radiation in service".  Accordingly, the Board 
finds service connection for this disorder is not warranted 
under 38 C.F.R. § 3.311.

Regarding the third avenue of recovery here, a veteran may 
also establish service connection directly under 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The fact that the veteran is not entitled to service 
connection as a result of exposure to ionizing radiation 
under 38 C.F.R. § 3.309 and 3.311 does not preclude an 
evaluation as to whether the veteran is entitled to service 
connection under 38 C.F.R. § 3.303.  In order to warrant 
service connection under this regulation, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an inservice 
injury or disease and the current disability.  Pond v. West, 
12 Vet. App. at 341, 346 (1999).

The veteran has presented competent medical evidence showing 
that he currently has prostate cancer.  However, there is no 
evidence of inservice incurrence or aggravation of prostate 
cancer, or of the development of such disorder within one 
year following discharge from service.  Service medical 
records are negative for any complaints, treatment, or 
diagnoses of prostate cancer.  The veteran's July 1972 
separation examination is negative for any problems 
associated with his prostate.  Of the medical evidence of 
record, the earliest evidence of prostate cancer is found in 
medical records dated in March 1993, over thirty years after 
his discharge from active service.  Shaw v. Principi, 3 Vet. 
App. 365 (1992) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

There is no medical evidence of record which attributes the 
veteran's prostate cancer to his service.  The veteran 
contends that his prostate cancer relates to exposure to 
ionizing radiation inservice.  However, the veteran's 
statements alone are not sufficient to prove that his 
currently diagnosed prostate cancer is related to inservice 
exposure to ionizing radiation, or is otherwise related to 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  As the veteran is not certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine, or radiology, the veteran is not competent 
to make a determination that his currently diagnosed prostate 
cancer is related to inservice exposure to ionizing radiation 
or to service.  See 38 C.F.R. § 3.311(a)(3)(ii); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, his statements are not 
competent to show that his inservice exposure to ionizing 
radiation caused his currently diagnosed prostate cancer.  As 
there is no competent medical evidence that links the 
veteran's prostate cancer to any incident of service, service 
connection is not warranted. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for prostate cancer, to include as due to 
exposure to ionizing radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


